[Cite as State v. Redway, 2020-Ohio-3826.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     WOOD COUNTY


State of Ohio                                    Court of Appeals No. WD-19-037

        Appellee                                 Trial Court No. 2018CR0207

v.

Rolando Redway                                   DECISION AND JUDGMENT

        Appellant                                Decided: July 24, 2020

                                             *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        W. Alex Smith, for appellant.

                                             *****

        SINGER, J.

        {¶ 1} Appellant, Rolando Redway, appeals from the April 30, 2019 judgment of

the Wood County Court of Common Pleas convicting him of possession of marijuana,

R.C. 2925.11(A) and 2925.11(C)(3)(e), a felony of the third degree, with a specification

for forfeiture of a cell phone in a drug case, R.C. 2941.1417(A), after acceptance of his
no contest plea as part of a negotiated plea agreement. The remaining count for drug

trafficking was dismissed. The trial court sentenced appellant to community control. For

the reasons which follow, we affirm.

       {¶ 2} On appeal, appellant asserts the following single assignment of error:

              The Trial Court Erred in Denying the Motion to Suppress.

       {¶ 3} On appeal, appellant argues he entered his plea as a result of the denial of his

motion to suppress, which he contends the trial court erroneously denied. He asserts only

that the detention and seizure of appellant violated his constitutional rights under the

Fourth and Fourteenth Amendments to the United States Constitution because the

detention exceeded a reasonable time period to complete the traffic stop.

       {¶ 4} Appellate review of a trial court’s ruling on a Crim.R. 12(C)(3) motion to

suppress involves a mixed question of law and fact. State v. Hairston, 156 Ohio St. 3d
363, 2019-Ohio-1622, 126 N.E.3d 1132, ¶ 29 (Donnelly, J., concurring), quoting State v.

Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8; State v. Hawkins,

158 Ohio St. 3d 94, 2019-Ohio-4210, 140 N.E.3d 577, ¶ 16. The appellate court conducts

a de novo review of application of the law to the facts but defers to the trial court’s

evaluation of the credibility of witnesses and determination of the questions of fact which

are supported by competent and credible evidence. Hairston, citing Burnside.

       {¶ 5} Like a Terry stop, defined in Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20
L. Ed. 2d 889 (1968), the scope and duration of the traffic stop must last no longer than is

necessary to effectuate the purpose for which the stop was made. Rodriguez v. United




2.
States, 575 U.S. 348, 354, 135 S. Ct. 1609, 191 L. Ed. 2d 492. A traffic stop requires a

“reasonably diligent” check of the driver’s license, criminal record, and automobile

registration, and proof of insurance. Id. at 355, 357. However, an officer cannot make

unrelated inquiries in order to “‘measurably extend the duration of the stop,’” id. at 355,

quoting Arizona v. Johnson, 555 U.S. 323, 333, 129 S. Ct. 781, 72 L. Ed. 2d 694 (2009), or

unduly delay the stop to conduct a dog sniff. Rodriguez at 357.

       {¶ 6} In the case before us, the state highway patrol trooper testified that on

April 18, 2018, near the exit ramp of the I-280 interchange, he observed, based on his

past experience of observing drivers, several unusual behaviors as appellant passed by the

trooper. The trooper began to follow appellant and observed more unusual behavior

shortly before observing appellant move into the exit lane without signaling, a violation

of R.C. 4511.39. The trooper then decided to initiate a traffic stop after the vehicle

passed through the tollgate.

       {¶ 7} The patrol car dash cam admitted into evidence recorded the stop. When the

trooper activated the overhead lights on his vehicle, appellant activated his right turn

signal and pulled off onto the right shoulder 10-to-15 seconds later. The trooper ran the

plate before exiting his vehicle. He approached the vehicle at 17:40:54. He explained

the reason for the stop and asked appellant for his license. The trooper found appellant to

be almost too polite at times. He asked appellant about his destination and appellant

responded that he was visiting a cousin in Detroit, Michigan, on Saturday. The

explanation was suspicious to the trooper because it was Wednesday. The trooper




3.
inquired how appellant was able to take time off work and appellant indicated he drove

for Uber and was his own boss. Appellant also indicated that he had made too much

money driving for Uber the prior year and had paid $6,000 in taxes. That comment also

seem suspicious to the trooper because he never heard anyone say they made too much

money. The trooper testified he carried on the conversation to ensure the violation was

not the result of impairment or fatigue. The trooper estimated this encounter took three

minutes, ending at 17:43.07. The trooper returned to his vehicle to confirm the

registration and license, and checked for outstanding warrants. Because of the unusual

behaviors and comments, the trooper, at 17:44:08, requested a K-9 handler to respond to

the stop. At 17:45:12, the trooper gave appellant’s information to the dispatcher.

Meanwhile, the border patrol agent working with the trooper checked the information

through his data bases and received information that appellant was involved in an

international drug smuggling ring out of the Philadelphia airport. The first K-9 handler

was unable to respond, so the trooper contacted a second handler at 17:45:59. It took the

K-9 officer six minutes to respond (17:52:12). The dispatch had not yet responded with

the information needed to finalize the traffic stop and the trooper assumed it was because

the criminal history check takes more time. After the K-9 handler arrived, he approached

appellant’s vehicle to speak with appellant at 17:52:44 and walked the dog around the

car, following which the dog alerted to the vehicle. The handler was finished at 17:54:02.

The trooper decided to search the vehicle and the search began at 17:58:17. At that point

in time, the trooper had not yet received the information from dispatch he needed to issue




4.
a traffic ticket or a warning, so the mission of the traffic stop was not yet complete. Upon

opening the trunk, the trooper found approximately fourteen pounds of marijuana.

       {¶ 8} On appeal, appellant does not challenge the stop itself. He asserts only that

the traffic stop was unconstitutional because it should have been completed in five

minutes or less, but the trooper extended it to 13 minutes in order to allow time for a K-9

unit to arrive. We find this argument unfounded. Clear and convincing evidence in the

record supports the trial court’s finding that the trooper acted in a diligent manner in

processing the traffic stop. Although the trooper called in a canine unit, he continued to

process the traffic ticket in his normal manner and any delay was due to the processing of

the request by the dispatch. Therefore, we find the traffic stop and seizure of appellant

did not violate the Fourth and Fourteenth Amendment to the United States Constitution.

We find appellant’s sole assignment of error is not well-taken.

       {¶ 9} Having found that the trial court did not commit error prejudicial to

appellant and that substantial justice has been done, the judgment of the Wood County

Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                                         Judgment affirmed.




5.
                                                                      State v. Redway
                                                                      C.A. No. WD-19-037




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Christine E. Mayle, J.                                     JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




6.